Dismissed and Memorandum Opinion filed May 6, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00061-CV
____________
 
MAHBOBA AHMED, Appellant
 
V.
 
HOSSEIN MASHCOR, Appellee
 

 
On Appeal from the 334th District Court
Harris County, Texas
Trial Court Cause No. 2007-09275
 

 
M E M O R
A N D U M   O P I N I O N
This appeal is from a judgment signed October 16, 2009.  The
record was due February 15, 2010.  See Tex. R. App. P. 35.1(a).  On
February 22, 2010, appellant requested and was granted a thirty-day extension
of time to file the record.  On March 30, 2010, the clerk of this court
notified the parties and the district clerk that the clerk=s record had not been filed.  The district
clerk’s office then informed this court that appellant did not make
arrangements to pay for the record.  
On April 12, 2010, notification was transmitted to all
parties of the court’s intention to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).  No
response was filed.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Boyce.